JOURNAL ENTRY AND OPINION
On January 10, 2001, Daries Sherrills filed an application for reopening, pursuant to App.R. 26(B), through which he attempts to reopen, for a second time, the appellate judgment of this court as rendered in State v. Sherrills (Sept. 18, 1997), Cuyahoga App. No. CA-56777, unreported.
There is no right to file successive applications for reopening pursuant to App.R. 26(B). State v. Richardson (1996), 74 Ohio St. 3d 235,658 N.E.2d 273; State v. Cheren (1995), 73 Ohio St. 3d 137,  652 N.E.2d 707;State v. Peeples (1995), 73 Ohio St. 3d 149,  652 N.E.2d 717. Moreover, the doctrine of res judicata prevents this court from considering Sherrills' second application for reopening because the new claim of ineffective assistance, of appellate counsel was raised or could have been raised through the initial application for reopening. State v.Phelps (Sept. 30, 1996), Cuyahoga App. No. 69157, unreported, second reopening disallowed (Nov. 30, 1998) , Motion No. 79992; State v.Brantley (June 29, 1992), Cuyahoga App. No. 62412, unreported, second reopening disallowed (May 22, 1996), Motion No. 72855.
Accordingly, Sherrills' second application for reopening is denied.
  ___________________ KILBANE
DIANE KARPINSKI, A.J., and COLLEEN CONWAY COONEY, J., CONCUR.